           Case 2:20-cv-00756-JS Document 38 Filed 06/14/21 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KEITHROLLIN THOMPSON                             :          CIVIL ACTION
                                                  :
    v.                                            :          No. 20-756
                                                  :
 SOUTHEASTERN PENNSYLVANIA                        :
 TRANSPORTATION AUTHORITY                         :

                                         MEMORANDUM
 Juan R. Sánchez, C.J.                                                                June 14, 2021

         Plaintiff Keithrollin Thompson brings this action against his former employer Southeastern

Pennsylvania Transportation Authority (SEPTA) alleging constitutional violations due to his firing

after he hit a pedestrian while operating a bus. Thompson, an African American, alleges his firing

violated the Equal Protection Clause because white bus operators who were in similar accidents

were not terminated as a result of their accidents. He also alleges he was fired without procedural

due process because SEPTA’s grievance procedure is inherently biased. After the Court dismissed

Thompson’s claims without prejudice, Thompson filed the Third Amended Complaint alleging

essentially the same facts but naming new individual Defendants. Thompson, however, has since

voluntarily dismissed his claims against the individual Defendants leaving SEPTA as the only

remaining Defendant. SEPTA now moves to dismiss the Third Amended Complaint for failure to

state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). Because Thompson’s amended

allegations still fail to allege municipal liability for his equal protection claim or that his firing

occurred without due process, the Court will grant SEPTA’s motion and dismiss Thompson’s

Third Amended Complaint with prejudice.

BACKGROUND

         Thompson first began working for SEPTA in 1994 as a maintenance worker. After

completing trainings and working in other positions, Thompson became a SEPTA bus operator in
          Case 2:20-cv-00756-JS Document 38 Filed 06/14/21 Page 2 of 12




2009. Throughout his tenure as a bus operator, Thompson was a member of a union. Thompson

was an exemplary employee. See Third Am. Compl. ¶ 30.

       On July 3, 2018, Thompson operated a bus route near and around 33rd Street and Columbus

Boulevard in Philadelphia. At approximately 12:30 a.m., Thompson hit a pedestrian with the bus

at the corner of 32nd and Tasker Streets. The pedestrian refused medical care and left the scene.

A video on the bus captured the entirety of the accident.

       After the accident, SEPTA conducted an investigation and in the interim, Thompson was

relieved of his bus operator duties. SEPTA also initiated a three-step procedure to address the

accident with Thompson. Throughout this procedure, Thompson was represented by his union.

       First, on July 12, 2018, Thompson had an informal hearing with his supervisor Shwana

Rogers. The union argued Thompson’s accident should be deemed “preventable” rather than

“chargeable.” Rogers nonetheless designated the accident as chargeable, recommended Thompson

be fired, and told Thompson, “It was either me or you who would be fired.” Third Am. Compl.

¶ 41. Rogers’s decision was made at the express or implied direction of her supervisor, Tom

Marcucci. Thompson also alleges Rogers failed to provide him with evidence supporting her

decision that he violated several SEPTA rules. See id. ¶ 45.

       Second, on August 13, 2018, Thompson received a formal hearing with Senior Director of

Surface Transportation, Tom Marcucci. At the hearing, SEPTA was represented by Thompson’s

supervisor, Rogers, and the Transportation Manager, George Gates. Thompson, who was

represented by his union, argued there was insufficient evidence to charge him with several rule

violations as stated by Rogers at the informal hearing. Marcucci, however, upheld the classification

of Thompson’s accident as chargeable and issued a formal decision terminating Thompson on

August 21, 2018. See id. ¶ 57.



                                                 2
          Case 2:20-cv-00756-JS Document 38 Filed 06/14/21 Page 3 of 12




       Thompson alleges Marcucci’s decision lacked any explanation, description, or evidentiary

basis regarding whether he violated several SEPTA rules. See id. ¶ 58. The decision is attached to

the Third Amended Complaint as Exhibit B. According to the decision, Marcucci considered the

following evidence in reaching his decision: (1) a notice of investigation; (2) the charge sheet

against Thompson; (3) a summary of Thompson’s defense; (4) Thompson’s accident report; (5)

the transportation manager’s accident investigation report; (6) the video footage of the accident;

(7) Thompson’s safety and performance card. See id. at Ex. B.

       Finally, Thompson appealed Marcucci’s formal decision and requested a de novo hearing

before the Labor Relations Manager. At an August 30, 2018, hearing, Thompson was again

represented by his union, and SEPTA was represented by Marcucci. The Labor Relations Manager

upheld Thompson’s termination. The written decision is attached to the Third Amended Complaint

as Exhibit C. In that decision, the Labor Relations Manager stated the safety violations asserted

against Thompson and explained that after viewing the video, he agreed that Thompson

“proceeded without ensuring his intended pathway was clear.” Id. at Ex. C.

       Thompson alleges the grievance process was tainted by Marcucci’s alleged racial

discrimination and bias. He specifically alleges Marcucci’s attendance at the de novo hearing was

self-serving and SEPTA should have been represented by a different manager. See id. ¶ 68.

Thompson also alleges his termination was upheld despite a lack of evidence or explanation of

charges against him. See id. ¶ 73–74.

       Thompson alleges his firing was premised on racial discrimination because white bus

operators who have been in similar accidents were not terminated as a result. Thompson alleges

several manners in which white and non-white operators are treated differently with regard to

accidents, and also cites to a recent case and opinion in which several instances of discrimination



                                                3
          Case 2:20-cv-00756-JS Document 38 Filed 06/14/21 Page 4 of 12




are listed. See Pl.’s Ex. D, Donaldson v. SEPTA, No. 17-4475, 2019 WL 801965, at *1 (E.D. Pa.

Feb. 21, 2019). Thompson alleges the Donaldson case should have placed Jeffrey Kneuppel, the

General Manager of SEPTA, on notice of racial discrimination of non-white bus operators. That

case, however, involved allegations of sex discrimination, after a female bus driver alleged she

was terminated after a bus accident because of her gender. Thompson alleges the nine male

comparators listed in Donaldson were also white. With regard to his termination and SEPTA’s

racially discriminatory treatment of non-white bus operators, Thompson alleges Marcucci,

Kneuppel, and Michael Liberi, the Chief Officer of Surface Transportation, were final

decisionmakers of SEPTA.

       On February 10, 2020, Thompson filed a two-count Complaint alleging an equal protection

claim and due process claim. He alleges he was fired due to Marcucci’s racial bias towards non-

white bus operators in violation of the Equal Protection Clause. He also alleges the three-step

grievance procedure upholding his firing violated due process because it was improperly

influenced and biased by Marcucci. SEPTA first moved to dismiss the Complaint, to which

Thompson filed an Amended Complaint in response. SEPTA again moved to dismiss the Amended

Complaint. Thompson then filed the Second Amended Complaint. SEPTA moved to dismiss the

Second Amended Complaint for failure to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6). In a November 16, 2020, Memorandum and Order, the Court granted SEPTA’s motion

and dismissed Thompson’s claims without prejudice. Because Thompson could potentially plead

facts to address the identified deficiencies, the Court granted him leave to file an amended

complaint.

       On December 16, 2020, Thompson filed the Third Amended Complaint and added four

Individual Defendants: Kneuppel, Marcucci, Rogers, and Liberi. Both SEPTA and the individual



                                               4
          Case 2:20-cv-00756-JS Document 38 Filed 06/14/21 Page 5 of 12




Defendants filed motions to dismiss and the Court scheduled oral argument on the motions. Before

oral argument, the parties stipulated to dismiss the claims against the Individual Defendants. The

Court held oral argument on SEPTA’s motion on April 8, 2021.

DISCUSSION

        The Court will grant SEPTA’s motion to dismiss because Thompson fails to properly allege

municipal liability against SEPTA and fails to allege he was fired without due process of law. To

withstand a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

is facially plausible when the facts pleaded “allow[] the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678. The Court must

accept all well-pleaded allegations as true and draw all reasonable inferences in Thompson’s favor.

See Pearson v. Sec’y Dep’t of Corr., 775F.3d 598, 604 (3d Cir. 2015).

        Thompson’s equal protection claim will be dismissed because he fails to allege SEPTA

fired him pursuant to an unconstitutional municipal policy, custom, or practice as required by

Monell v. Departmentt of Social Services. of New York, 436 U.S. 658, 659 (1978). For § 1983

purposes, SEPTA is treated as a municipality. See Brown v. SEPTA, 539 F. App’x 25, 27 (3d Cir.

2013). In order to recover from a municipality under § 1983, a plaintiff must: (1) identify a policy

or custom that deprived him or her of a federally protected right, (2) demonstrate that the

municipality, by its deliberate conduct, acted as the “moving force” behind the alleged deprivation,

and (3) establish a direct causal link between the policy or custom and the plaintiff’s injury. See

Bd. of the Cnty. Comm’rs v. Brown, 520 U.S. 397, 404 (1997). “Policy is made when a

‘decisionmaker possess[ing] final authority to establish municipal policy with respect to the action’



                                                   5
          Case 2:20-cv-00756-JS Document 38 Filed 06/14/21 Page 6 of 12




issues an official proclamation, policy, or edict.” Berg v. County of Allegheny, 219 F.3d 261, 275

(3d Cir. 2000) (citations omitted). An individual officer’s decision can represent the official policy

of the municipality only if the officer “possess[es] final authority to establish municipal policy

with respect to the action ordered.” See Pembaur v. City of Cincinnati, 475 U.S. 469, 481 (1986).

The fact that an official has discretion in the exercise of a particular functions does not give rise to

municipal liability. See id. at 481–82. The official must also be responsible for establishing the

final policy respecting such activity. See id. at 482. A custom, on the other hand, while not an

official policy, is a practice that is so permanent and well settled that it is virtually law. See Berg,

219 F.3d at 275.

        To the extent Thompson alleges SEPTA has a policy of discriminating against non-white

bus operators, he has failed to allege there was an official policy of racial discrimination or that

his termination was the result of any person with final authority to establish policy with respect to

Thompson’s termination. Thompson’s claim is premised on his termination, which he consistently

alleges occurred because of Marcucci’s racial bias. Thompson’s claim is thus premised on an

individual officer’s decision which can represent SEPTA policy if Thompson sufficiently alleges

Marcucci possesses final authority to establish policy regarding racially discriminatory

terminations of bus drivers. Thompson has again failed to do so.

        Thompson’s amended allegations do not address how Marcucci was a final decisionmaker

with regards to a policy of racially discriminatory terminations when his allegations and

attachments consistently state Marcucci’s decisions were not final. As for the termination at issue

in this case, Thompson alleges Marcucci’s racially discriminatory termination decision was

subsequently reviewed by the Labor Relations Manager and was thus not final or unreviewable.

Specifically, SEPTA uses a three-step grievance procedure which includes (1) an informal hearing



                                                   6
          Case 2:20-cv-00756-JS Document 38 Filed 06/14/21 Page 7 of 12




in which a grievant is made aware of the charges against him and recommended discipline, (2) a

formal hearing in which evidence is presented and discipline is imposed, and (3) a de novo hearing

before the Labor Relations Manager. Marcucci only conducted the formal hearing at the second

step. See Third Am. Compl. ¶ 51–58. Thompson’s additional allegations on this issue consistently

state Marcucci’s decisions are reviewed by others. See, e.g., Pl.’s Ex. D (stating Marcucci’s

termination decision was appealed to the Labor Relations Manager and in arbitration).

       Although Thompson alleges Marcucci influenced Rogers, who held his informal hearing

at step one, he fails to allege how Marcucci had final unreviewable authority when Marcucci’s

decision was ultimately reviewed by the Labor Relations Manager at step three. Also, even though

Thompson alleges Marcucci’s presence at the final hearing tainted the Labor Relations Manager’s

final decision, he still fails to allege how his presence at the hearing turned him into a final

policymaker. See Santiago v. Warminster Twp., 629 F.3d 121, 135 (3d Cir. 2010) (affirming

district court’s dismissal of Monell claim because plaintiff did not “allege what action [an

individual] took that could fairly be said to be policy”). Therefore, taking Thompson’s allegations

as true, he fails to state a claim for municipal liability based on a SEPTA policy of racially

discriminatory terminations because Marcucci, who is the alleged final decisionmaker, does not

have final decisionmaking authority. See Kelty v. City of Philadelphia, No. 16-0306, 2016 WL

8716437, at *4 (E.D. Pa. June 10, 2016) (dismissing Monell claim because plaintiff failed to allege

conduct by a municipal policymaker).

       Thompson also fails to allege whether or how Marcucci takes any actions as a matter of

custom to influence the decisionmakers who review his decisions. As for custom, Thompson

alleges Marcucci attended the de novo hearing and represented SEPTA, showing his improper

influence on the Labor Relations Manager. See Third Am. Compl. ¶ 67. These allegations,



                                                7
          Case 2:20-cv-00756-JS Document 38 Filed 06/14/21 Page 8 of 12




however, do not sufficiently address how the Labor Relations Manager was influenced by

Marcucci’s presence or why Marcucci’s presence so outweighed the union’s representation of

Thompson. 1 Regardless of who represented SEPTA at the de novo hearing, there are no alleged

facts stating the Labor Relations Manager was influenced by Marcucci or incapable of reaching

an impartial decision after hearing the arguments and weighing the evidence. And importantly,

accepting Thompson’s allegation that Marcucci is racially biased, there are no allegations that

Marcucci improperly attends Labor Relations hearings and influences the Labor Relations

managers regularly or as a matter of custom. In fact, Thompson alleges Marcucci’s attendance and

representation of SEPTA at the de novo hearing was “contrary to SEPTA’s established custom

and practice.” Third Am. Compl. ¶ 67. Therefore, these allegations fail to state a claim for

municipal liability based on an established custom or practice.

       Thompson alternatively alleges SEPTA’s former General Manager, Jeffery Knueppel and

Chief Officer of Surface Transportation, Michael Liberi were final policymakers and should have

known about the racially disparate manner in which SEPTA treated non-white bus operators.

However, Thompson fails to allege how Kneuppel and Liberi were involved in his termination at

all or how they created policy related to racially discriminatory terminations of bus operators.

Thompson only alleges Knueppel is the General Manager and oversees all operations and Liberi

is the senior executive in charge of surface transportation. 2 But Thompson must allege that they




1
  Thompson also alleges that it was improper for Marcucci to make the formal termination decision
and defend that decision at the de novo hearing (allegedly making Marcucci the judge, jury, and
prosecutor, see Third Am. Compl. ¶ 68). But this fact does not raise an inference of impropriety,
especially in light of the fact that Thompson alleges but takes no issue with the fact that Rogers
issued an informal decision and defended that position at the formal hearing before Marcucci.
2
  Thompson only alleges Liberi was copied on Marcucci’s formal decision upholding Thompson’s
termination. See Third Am. Compl. ¶ 59.
                                                8
          Case 2:20-cv-00756-JS Document 38 Filed 06/14/21 Page 9 of 12




are responsible for the specific policy and activity that caused his constitutional injury—

terminating non-white bus operators because of their race. See McTernan v. City of York, 564 F.3d

636, 659 (3d Cir. 2009) (affirming district court’s dismissal of Monell claim because plaintiff

failed to allege the identified policymaker knew of or directed the unconstitutional policy).

Although Thompson alleges Liberi is copied on final employment decisions of surface

transportation employees, Thompson only alleges that Liberi acquiesced to Thompson’s

discriminatory termination and that only Marcucci is responsible for his discriminatory

termination. See Third Am. Compl. ¶¶ 61–62. But there are at least two other managers who issue

final decisions on terminations that Liberi reviews, see Third Am. Compl., Ex. D, and there are no

allegations of a larger custom of Liberi signing off on discriminatory terminations.

       As to Knueppel and Liberi, Thompson failed to allege they were aware of an unlawful

policy or custom in the past, and their failure to remedy the unlawful practice caused his

termination. Insofar as Thompson alleges Knueppel and Liberi should have known about SEPTA’s

alleged policy of race discrimination due to a prior discrimination case, the case Thompson

references was premised on sex discrimination. And Thompson fails to allege how a prior sex

discrimination case put Knueppel and Liberi on notice of a policy or custom related to race

discrimination merely because it provided several comparators. Moreover, although Thompson

adds allegations that SEPTA officials discussed employees’ complaints of racial discrimination

with the NAACP and Local 234, he does not allege these conversations revealed an actual unlawful

custom or policy which SEPTA has failed to address. While Thompson asserts Knueppel and

Liberi “were on full notice of the claims of racial discrimination by bus drivers and other SEPTA

employees,” he does not present facts to establish these claims were indicative of an official

SEPTA policy or unofficial custom.



                                                9
         Case 2:20-cv-00756-JS Document 38 Filed 06/14/21 Page 10 of 12




       Although the Court identified these pleading deficiencies in a November 16, 2020,

Memorandum, Thompson’s amendments still fail to allege a policy, custom, or practice, or that

the individual responsible for his termination established the final policy for SEPTA. See Braddock

v. SEPTA, No. 13-6171, 2014 WL 2764862, at *3–4 (E.D. Pa. June 18, 2014) (dismissing the

plaintiff’s complaint against SEPTA because the plaintiff failed to allege a formal policy of

discrimination or a policy created by a decision or ratification of a decision by an individual with

policymaking authority). Also, the allegations regarding SEPTA’s alleged custom are undermined

by Thompson’s allegations that focus on Marcucci’s conduct in Thompson’s termination and do

not give rise to a larger custom regarding racially discriminatory terminations of non-white bus

drivers or acquiescence thereto. See Round v. City of Philadelphia, No. 19-3513, 2020 WL

2098089, at *9 (E.D. Pa. May 1, 2020) (noting plaintiff’s “phraseology” of an alleged policy or

custom unaccompanied by supporting facts was insufficient to allege municipal liability under

Monell). The Third Amended Complaint’s factual allegations are thus insufficient to allege

municipal liability against SEPTA.

       Thompson’s due process claim will be dismissed because he fails to allege SEPTA’s

grievance and arbitration procedure provided insufficient due process. As the Court stated in its

November 16, 2020, Memorandum, SEPTA’s three-step grievance and arbitration procedure,

which Thompson alleges was used to process his termination, is adequate for due process purposes.

See Dykes v. SEPTA, 68 F.3d 1564, 1571–72 (3d Cir. 1995); Harris v. Se. Pa. Transp. Auth., 205

F. App’x 39, 41 (3d Cir. 2006) (affirming district court’s dismissal of due process claim because

“SEPTA’s grievance/arbitration procedure [is] adequate for due process purposes . . . and there

[was] no claim that SEPTA did not follow those procedures”). Thompson fails to allege any new




                                                10
         Case 2:20-cv-00756-JS Document 38 Filed 06/14/21 Page 11 of 12




facts to alter this conclusion. The process alone, even if inherently biased, which Thompson alleges

it was, is sufficient for due process. See Jackson v. Temple Univ., 721 F.2d 931, 933 (3d Cir. 1983).

       And again, to the extent Thompson alleges SEPTA failed to explain the evidence or give

him a meaningful opportunity to respond to the charges against him, these allegations are

undermined by the grievance documents he attached to the Third Amended Complaint. The

grievance documents show each level of the grievance procedure was heard by a different SEPTA

manager, and the SEPTA Labor Relations Manager conducted an independent review of the

previous grievance step. The grievance documents also list the violations and charges against

Thompson and describe Thompson’s defense to each one. See Third Am. Compl., Exs. A–C.

Considering each document summarizes Thompson’s defense, the only inference created by the

documents is that Thompson was provided the opportunity to be heard and to present evidence and

did so. See id. Exs. A–C; id. at Ex. A (summarizing Thompson’s defense to each rule violation).

As for the evidence used to support Thompson’s termination, the grievance documents explicitly

state the evidence the managers relied upon. See Ex. B (listing the evidence provided and

considered at the formal hearing). Although Thompson alleges the evidence was incomplete or

biased, the grievance documents show the managers relied upon a video of the accident, in addition

to other evidence, to support Thompson’s charges and termination. See id. Ex. C (“The Hearing

Officer has reviewed the video of the incident and concurs with the Formal Hearing Officer’s

conclusion . . . .”). There are no facts alleged stating how any evidence was biased. The Third

Amended Complaint thus fails to state a claim for deprivation of due process.

CONCLUSION

       Thompson fails to allege Monell liability on his equal protection claim and fails to allege a

due process claim. The Court will thus dismiss both claims. Because Thompson has filed four



                                                 11
         Case 2:20-cv-00756-JS Document 38 Filed 06/14/21 Page 12 of 12




complaints and amended his allegations numerous times but has still failed to state a claim, the

Court will not grant leave to amend and will dismiss the Third Amended Complaint with prejudice.

See Foman v. Davis, 371 U.S. 178, 182 (1962) (stating leave to amend may be denied when there

has been a failure to cure deficiencies by previous amendments).

       An appropriate order follows.



                                                    BY THE COURT:


                                                     /s/ Juan R. Sánchez
                                                    Juan R. Sánchez, C.J.




                                               12
